                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION



UNITED STATES OF AMERICA,                  :       CASE NO. 1:19CR00082
                                           :
                     Plaintiff,            :
                                           :       JUDGE SOLOMON OLIVER, JR.
              -vs-                         :
                                           :
LARRELL HAZZARD,                           :       DEFENDANT’S MOTION FOR AN
                                           :       ORDER TO FILE SENTENCING
                     Defendant.            :       MEMORANDUM UNDER SEAL


       Defendant Larrell Hazzard, moves the Court, pursuant to Rule 49.4 of the Local Criminal

Rules, for an Order to file his Sentencing Memorandum under seal. The reason for request is the

Sentencing Memorandum and supporting documents expected to be attached contain sensitive

information that should not be disclosed to the public. As such, Mr. Hazzard requests the Court

enter an Order directing that his Sentencing Memorandum and supporting documents be filed

under seal.

                                           Respectfully submitted,

                                           STEPHEN C. NEWMAN
                                           Federal Public Defender
                                           Ohio Bar: 0051928

                                           /s/CAROLYN M. KUCHARSKI
                                           Assistant Federal Public Defender
                                           Ohio Bar: 0062119
                                           1660 West Second Street, Suite 750
                                           Cleveland, Ohio 44113
                                           (216) 522-4856 Fax: (216) 522-4321
                                           e-mail address: carolyn_kucharski@fd.org
